582




  OFFICE    OF THE   ATTORNEY     GENERAL   OF TEXAS
                         AUgllN




mm. L L. d4w.n
tkwlty Attorlmy
Ltsa5tone   htlntf


Dear Sir1




                                              tha ahovd 5ta*
                                              llyeonsidsred
mabY. to find any statutory authoritywhfoh would
allow the oommlrreionsr8or Umeetone County any exponsee
for tripe cut ot the county on 0itLoial busLaineee.
          This deptmtuont haa repeatedlyheld, thut In
the absence of a *nlid statute,  the dozmioalcmersoourt
has no authoritytolow      any 8ms of aoney to lte ZHQ-
bera for expsuma.
           The oaaei8sfon~ra~aourt in the absenor of
a VRlItd statute la unauthorizedto allow autonmblle
0-8       to it8 member8. Sea letter  Opinions of this
departmsrt,Vol. 550, page 642, dated Nemh l%th, 1958,
wrlttsn by lion.James W. Hair, ksabtant   Attmrmy Oanbral,
and addreasod to &XI. R. #. %ripllPg, County 3ud@e,
S~JIAugustine, Texfm.
          Opinion I&. O$QO of this department,held
Eouae Bill Xo. 806 of the 46th ~gialature at TOXINS,
relating to travellugexpensea oi oounty a~slonera
in oountlea hoPias a-population.ofnat lms thantZ,lOO
an6 not EOXB than 32,500, aooomling to the last preoed-
iBg ~OdQlWl ce5SU8, WU6 U5~055t~f~ti056~   15 t&t   it   **18
a apeolal or loeel lew regulating the affairs ofmmn-
t&as end prohibfted by lseatlonS6 of Artlole EtX:oi the
wl8titutlon of TQxRe.
           The eamlasioners? oourt, la the absence of
a valid stetute, does not hev'oatxthorityto all&n theat-
se~expsnae      none !'orgesoline spent in disoharge of
their dutleti. 300 L tter Opinions of this departroent,
dated Juriuary ES, 1935, written by Hon. la05 0. 18em,
cOealstant Attorney General of Texae, addTossed to Hon.
W. C. RoEkmeld, Count0 Att~ma~, Xoabertha, Texas.
         Also see opinions Mos..HO-?%3,O-890, O-996
and O-1545 of this departwent,
          You are, therefore, seeps&fully advlssd Itbat
it 1.athe opinion or this de~rtmnt thut your question
should be ans?fsreQin the ne&Htire and 1% is 80 a!umer-
ed.
                             Very truly your